DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,369,472 (hereinafter ‘472). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 6, and 11 of ‘472 teach all of the limitations of independent claims 1, 8, and 15 of the present application as well as further including additional limitations. These additional limitations of 1, 6, and 11 of ‘472 teach the limitations found in dependent claims 6-7, 13-14, and 19-20 of the present application. Likewise dependent claims 2-5, 7-10, and 12-14 of ‘472 teach all of the limitations of claims 2-5, 9-12, and 16-18 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the geographic information data packets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, in view of Rouille, US 2012/0264518, and Spivack, US 2010/0306825.

In Reference to Claim 1
Rose et al. teaches a computer-implemented method comprising under control of one or more hardware computing devices configured with specific computer-executable instructions, the specific computer-executable instructions stored in an electronic hardware memory (Par. 32-33), receiving, over a network from a user computing 
Further, Rose et al. teaches where the virtual environment can be rendered with the help of other location data such as "map information", "satellite images", terrain elevation data", etc. (Par. 44) and teaches receiving information over the network via packets (Par. 33). Rose et al. also teaches where real world features are usually mapped to the same type of feature in the virtual environment (Par. 43). However, Rose et al. does not explicitly teach receiving, over the network, geographic information data packets from at least one mapping service, or for at least a subset of the plurality of geographic entities within the geographic region, determining attributes defining the geographic entity, resulting in a plurality of defined geographic entities; and matching the geographic entity to a virtual asset based at least in part on the determined attributes of the defined geographic entity.
Rouille teaches a system for mapping a virtual gaming environment to geographic data which uses data, received over the network from at least one mapping service (Par. 25 “Google Maps” and Par. 36 which teaches the network).
It would be desirable to modify the method of Rose et al. to use data from a mapping service such as google maps as taught by Rouille, in order to improve the virtual environment reproduction of the real world by accessing the detailed publically available geographic location information provided via a mapping service such as Google Maps.
Spivack teaches a system for mapping real world locations to a virtual environment which includes determining attributes defining the geographic entity, 
It would be desirable to modify the method of Rose et al. to include characteristic based mapping as taught by Spivack in order to increase the enjoyment of the user by heightening the verisimilitude of the virtual environment via mapping similar types of real and virtual objects. For example matching real world buildings to fantasy buildings, and real-world terrain to fantasy terrain. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Rose et al. to use data from a mapping service such as google maps as taught by Rouille, and to modify the method of Rose et al. to include characteristic based mapping as taught by Spivack.

In Reference to Claim 2
Rose et al. as modified by Rouille and Spivack teach wherein the attributes of the geographic entity define visual characteristics of the geographic entity (Rose et al. Par. 43-44 and Spivack 104 and 111. For example size).

In Reference to Claim 3
Rose et al. teaches wherein each geographic entity of the plurality of geographic entity is at least one of vegetation, a structure, infrastructure, or terrain (Par. 43).

In Reference to Claim 4
Rose et al. teaches identifying a user account associated with the game application (Par. 54 “identifying information”); identifying virtual assets associated with the virtual account (Par. 54 “game character associated with the player” and where game characters can have objects); identifying matched virtual assets in the virtual environment map that are not associated with the user account (Par. 54 whereby “exchangeable data objects” may be owned by other players. See also Par. 59 “a treasure/scroll, etc.”); and determining a recommendation associated with the matched virtual assets that are not associated with the user account (Par. 54 where, as broadly claimed, examiner considers the action necessary to perform to obtain the treasure to constitute a “recommendation.” See also Par. 45 which teaches quests).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, Rouille, US 2012/0264518, Spivack, US 2010/0306825, further in view of Tochner, US 2002/0090985.

In Reference to Claim 5
Rose et al., Rouille, and Spivack teach a method as described above in reference to Claim 4, further they teach matched virtual assets and wherein the recommendation comprises an identification of one or more actions required within the game application and where the player can obtain some special skill or special power in 
Tochner et al. teaches a system whereby a player is recommended real world actions to perform in order to acquire one or more of the virtual assets that are not associated with the user account (Fig. 1A-1C and 2A-2C which teach a user following instructions to go to a real world location to obtain a virtual item they did not previously have for their game character).
It would be desirable to modify the method of Rose et al., Rouille, and Spivack to allow the user to obtain virtual items based on real world actions as described by Tochner et al. in order to increase the enjoyment of the user by allowing their character to obtain treasure and other objects of perceived value in the game in order to encourage further play.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Rose et al., Rouille, and Spivack to allow the user to obtain virtual items based on real world actions as described by Tochner et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, Rouille, US 2012/0264518, Spivack, US 2010/0306825, further in view of Hecht et al. “Automatic identification of building types based on topographic databases – a comparison of different sources.”

In Reference to Claim 6

Hecht et al. teaches a system for determining an object type from map data using a machine learning based model (Abstract).
It would be desirable to modify the method of Rose et al., Rouille, and Spivack to use a machine learning based model as taught by Hecht et al. in order to improve the match in type between real and virtual objects in an automated way.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Rose et al., Rouille, and Spivack to use a machine learning based model as taught by Hecht et al.

Claims 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, in view of Spivack, US 2010/0306825.

In Reference to Claims 8 and 15
Rose et al. teaches a system and a non-transitory computer-readable storage medium storing computer executable instructions (Par. 32-33) comprising which includes an electronic data store configured to store virtual asset data storing virtual asset data defining a plurality of virtual assets used within the game application (Par. 32-33 and Fig 6 which teach data store for program components, Par. 39-40 and 43-44 which teach the virtual assets); a hardware processor (Par. 51) in communication with the electronic data store, the hardware processor configured to execute specific 
Further, Rose et al. teaches where real world features are usually mapped to the same type of feature in the virtual environment (Par. 43). However, Rose et al. does not explicitly teach for at least a subset of the plurality of geographic entities within the geographic region, determining attributes defining the geographic entity, resulting in a plurality of defined geographic entities; and matching the geographic entity to a virtual asset based at least in part on the determined attributes of the defined geographic entity.
Spivack teaches a system for mapping real world locations to a virtual environment which includes determining attributes defining the geographic entity, resulting in a plurality of defined geographic entities; and matching the geographic entity to a virtual asset based at least in part on the determined attributes of the defined geographic entity (Par. 104 and 111 which teach where the entities in the virtual environment generally have characteristics based on the characteristics of their real world counterparts).
It would be desirable to modify the method of Rose et al. to include characteristic based mapping as taught by Spivack in order to increase the enjoyment of the user by heightening the verisimilitude of the virtual environment via mapping similar types of real and virtual objects. For example matching real world buildings to fantasy buildings, and real-world terrain to fantasy terrain. 


In Reference to Claim 9
Rose et al. teaches wherein the geographic information comprise at least one of visual data, supplemental data, or categorical data (Rose et al. Par. 43-44 and Spivack 104 and 111).

In Reference to Claim 10
Rose et al. teaches wherein the geographic information comprise topographical information of the geographic region (Par. 44).

In Reference to Claim 16
Rose et al. teach where wherein the attributes of the geographic entity define visual characteristics of the geographic entity (Rose et al. Par. 43-44 and Spivack 104 and 111).

In Reference to Claims 11 and 17
Rose et al. teaches identifying a user account associated with the game application (Par. 54 “identifying information”); identifying virtual assets associated with the virtual account (Par. 54 “game character associated with the player” and where game characters can have objects); identifying matched virtual assets in the virtual .

Claims 12 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, Spivack, US 2010/0306825, further in view of Tochner, US 2002/0090985.

In Reference to Claims 12 and 18
Rose et al., and Spivack teach a system and computer-readable medium as described above in reference to Claims 11 and 17, further they teach matched virtual assets and wherein the recommendation comprises an identification of one or more actions required within the game application and where the player can obtain some special skill or special power in response(Par. 59). However, they do not explicitly teach where the user acquire the one or more of the virtual assets that are not associated with the user account.
Tochner et al. teaches a system whereby a player is recommended real world actions to perform in order to acquire one or more of the virtual assets that are not associated with the user account (Fig. 1A-1C and 2A-2C which teach a user following 
It would be desirable to modify the system and computer-readable medium of Rose et al., and Spivack to allow the user to obtain virtual items based on real world actions as described by Tochner et al. in order to increase the enjoyment of the user by allowing their character to obtain treasure and other objects of perceived value in the game in order to encourage further play.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and computer-readable medium of Rose et al., and Spivack to allow the user to obtain virtual items based on real world actions as described by Tochner et al.

Claims 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US 2009/0005140, Spivack, US 2010/0306825, further in view of Hecht et al. “Automatic identification of building types based on topographic databases – a comparison of different sources.”

In Reference to Claims 13 and 19
Rose et al., and Spivack teaches a system and computer-readable medium as described above in reference to Claim 8 and 15 including matching a defined geographic entity to a virtual asset. However, they do not explicitly teach using a machine learning based model.

It would be desirable to modify the system and computer-readable medium of Rose et al., and Spivack to use a machine learning based model as taught by Hecht et al. in order to improve the match in type between real and virtual objects in an automated way.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and computer-readable medium of Rose et al., and Spivack to use a machine learning based model as taught by Hecht et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715